Citation Nr: 1518169	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial rating for an anxiety disorder, rated 30 percent disabling prior to November 30, 2012 and 50 percent disabling since that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to February 1981.

These matters come before the Board of Veterans' Appeals (Board) from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, a Decision Review Officer (DRO) granted service connection for an anxiety disorder and assigned an initial 30 percent disability rating, effective from October 6, 2009.

In a July 2013 decision, a DRO assigned a 50 percent disability rating for the service-connected psychiatric disability, effective from November 30, 2012.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the Veteran has been unemployed during the entire claim period, he contends that he has been unable to work due to his psychiatric disability, and he submitted a formal claim for a TDIU (VA Form 21-8940) in November 2012.  Entitlement to a TDIU was denied in a June 2013 rating decision and the Veteran did not appeal this determination.  Nevertheless, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and this issue is before the Board as part of the appeal for a higher initial rating for the service-connected psychiatric disability.

The Veteran was afforded a VA psychiatric examination in November 2012 and the psychologist who conducted the examination noted that the Veteran had last worked in 1994 and that he had been receiving Social Security Administration disability benefits since 1996 for depression and anxiety.  He nonetheless concluded that the Veteran's psychiatric disability only resulted in occupational and social impairment with reduced reliability and productivity.

In a December 2012 email addendum, the examiner who had conducted the November 2012 examination opined that the Veteran's psychiatric disability alone did not render him unable to obtain and maintain gainful employment.  He did not provide any specific explanation or reasoning for this opinion other than to note that he had indicated occupational and social impairment with reduced reliability and productivity due to the service-connected psychiatric disability in the November 2012 VA examination report.

The December 2012 opinion is insufficient because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Board recognizes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  
As adequate findings concerning the impact of the Veteran's psychiatric disability upon his employability are directly pertinent to both the rating assigned for his psychiatric disability and his potential entitlement to a TDIU and the December 2012 opinion is insufficient, the Board finds that further medical findings as to the functional effects of the Veteran's psychiatric disability would be helpful in resolving the appeal for a higher initial rating for the psychiatric disability and the claim for a TDIU.  In a November 2014 statement, the Veteran's representative requested a new VA examination to obtain an updated assessment as to the severity of the service-connected psychiatric disability.  Hence, a remand is necessary to afford the Veteran a new VA psychiatric examination to assess the current severity of his psychiatric disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A VA mental health evaluation note included among the Veteran's paperless records in the Virtual VA system which is dated on July 15, 2013 reflects that he was scheduled for additional VA psychiatric treatment on July 24, 2013.  The most recent VA treatment records in the file are dated to July 16, 2013.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.   38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA records of treatment, to specifically include all records contained in the Charleston Vista electronic records system and dated from May 2010 through the present, contained in the Providence Vista electronic records system and dated from July 2013 through the present, and all such relevant records from any other identified VA facility.

All efforts to obtain these records must be documented in the claim file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected anxiety disorder.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's anxiety disorder and fully describe the impact of the disability on his occupational and social functioning.

The examiner shall also specifically answer the following questions:

(a)  Does the service-connected anxiety disorder, by itself, result in total occupational and/or social impairment?

(b)  Is it at least as likely as not (50 percent or greater probability) that the service-connected anxiety disorder alone would prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner must provide reasons for each opinion given.

3.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

